Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “robotic machining system” of Claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide how the , it only states that the fixture is part of it nothing more.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The invention is being changed from a fixture to a system which renderers the claims indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant is not limiting the parts fixture meaning there is nothing being added to the invention of claim 13 which is a fixture. The dependent claim must modify the invention and not add another new invention which is not part of the device. Adding a new invention does not modify or further limit the independent invention of claim 13.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 13-17 and 19-22 are rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Dean Lutz (US 6,036,411, hereinafter "Lutz").
Regarding Claim 13, Lutz discloses a parts fixture for machining, comprising: a base plate (Jig Base 61, Fig. 5-6) for connecting with a machining platform, and a profiling surface (Jig Insert 50, Fig. 5-6) disposed at the base plate for placing parts to be machined; wherein the profiling surface has the same shape as the parts to be machined (See Fig. 5-6), and an edge of the base plate is provided with a pressing block (Clamping Device 55, Fig. 5-6) for pressing the 
Regarding Claim 14, Lutz discloses the parts fixture for machining of claim 13, wherein the base plate comprises a first edge (See Annotated Fig. 5), a second edge (See Annotated Fig. 5), a third edge (See Annotated Fig. 5) and a fourth edge (See Annotated Fig. 5), wherein the first edge is opposite to the third edge, and the second edge is opposite to the fourth edge. 
    PNG
    media_image1.png
    729
    838
    media_image1.png
    Greyscale

Regarding Claim 15, Lutz discloses the parts fixture for machining of claim 14, wherein the base plate is further provided with a positioning block (Channel Wall 62, See Fig. 5-6) for positioning the robot.
Regarding Claim 16 Lutz discloses the parts fixture for machining of claim 15, wherein the positioning block is disposed at a middle of the first edge (See Annotated Fig. 5).
Regarding Claim 17 Lutz discloses the parts fixture for machining of claim 15, wherein the positioning block is a cube (Wall 62 is in the form of a cube, See Fig. 5-6), and a corner of the cube is a sharp corner (Channel Wall 62 has a sharp Corner, See Fig. 5-6).
Regarding Claim 19 Lutz discloses the parts fixture for machining of claim 13, wherein the pressing block presses against the edge of the parts to be machined (See Fig. 6).
Regarding Claim 20 Lutz discloses the fixture for machining of claim 13, wherein a contacting surface of the pressing block contacting the parts to be machined is a profiling curved surface having the same shape as that at the contacting position of the parts to be machined. (The pressing blocks/“Clamp devices 55” from Fig. 5 and 6 match the curved profile of the part to be machined and the surface of the pressing block matches the shape of the part at the contacting position)
Regarding Claim 21 Lutz discloses the parts fixture for machining of claim 14, wherein an edge of the base plate is provided with a connecting hole and the base plate is connected to the robot machining platform through the connecting hole. (Holes in Base 61, See Fig. 5,6)
Regarding Claim 22 Lutz discloses the parts fixture for machining of claim 21, wherein the first edge, the second edge, the third edge and the fourth edge are respectively distributed with four connection holes. (6 holes in total for Base 61, See Fig. 5,6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz in view of Hanna (US 3,136,101). 
Regarding Claim 23 Lutz discloses the parts fixture for machining of claim 21, however Lutz is silent to the connecting hole being a countersunk hole. Regarding the countersunk hole, Hanna teaches a fixture with a connecting hole being countersunk (Fig. 1, Col. 2 line 65).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutz to incorporate the teachings of Hanna and have the connecting holes being countersunk. Having connecting holes being countersunk is well known in the art as it limits fastener to protrude above a surface thereby keeping the surface flat/flush across the fixture. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lovas (US 7568683 B1) – Relates to a fixture plate for machining with a cubic positioning block, a pressing block and edges. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        





Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 8, 2021